SCOTT, P. J.
The plaintiff evidently sued the wrong person. The house upon which the work was done belonged to defendant’s wife, and that plaintiff understood that he was contracting with her is shown by the fact that the original estimate is addressed to her, and not to defendant. For this reason the judgment must be reversed, and it will not be necessary to consider the question whether the work was properly done, of which there seems to be much doubt.
Judgment reversed, and new trial granted, with costs to appellant to abide the event.
All concur.